IN THE SUPREME COURT OF THE STATE OF DELAWARE

DENNIS WILLIAMS,                              §
                                              §      No. 465, 2017
                  Defendant Below,            §
                  Appellant,                  §      Court Below:
                                              §
         v.                                   §      Superior Court of the
                                              §      State of Delaware
STATE OF DELAWARE,                            §
                                              §      Cr. I.D. No. 1402014360 (N)
                  Plaintiff Below,            §
                  Appellee.                   §

                                     Submitted: May 9, 2018
                                     Decided: May 11, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                           ORDER

              This 11th day of May 2018, the Court, having considered this matter on the briefs

of the parties and the record below, has concluded that the same should be affirmed on the

basis of and for the reasons assigned by the Superior Court in its order dated August 22,

2017,1 reissued upon remand on November 8, 2017.

              NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                              BY THE COURT:

                                              /s/ Karen L. Valihura
                                              Justice




1
    State v. Williams, 2017 WL 3616889 (Del. Super. Aug. 22, 2017) (order).